 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDBona Allen,Inc.andAmalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO,Petitioner.Case 10-RC-8199April 30, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and approvedby the Regional Director for Region 10 of the NationalLabor Relations Board on May 6, 1970, an election bysecret ballot was conducted in the above-entitled pro-ceeding on May 28, 1970, under the direction andsupervision of the said Regional Director. Upon theconclusion of the election, a tally of ballots was fur-nished the parties in accordance with the National La-bor Relations Board's Rules and Regulations, Series 8,as amended.The tally of ballots shows that there were approxi-mately 348 eligible voters and that 337 ballots werecast, of which 176 were for the Petitioner, 159 wereagainst the Petitioner, and 2 were void.On June 5, 1970, the Employer filed timely objec-tions to the election. The Regional Director caused aninvestigation of the issues raised by the objections to bemade and, thereafter, on July 23, 1970, issued andserved on the parties his Report on Objections. In hisreport, the Regional Director found that the Em-ployer's objections do not raise any material or substan-tial issues affecting the results of the election. He, there-fore, recommended to the Board that the objections beoverruled in their entirety, and that the Petitioner becertified as the exclusive bargaining representative ofthe employees involved.Thereafter, on August 3, 1970, the Employer filedtimely exceptions to the Regional Director's Report onObjections, and a brief in support of its exceptions. TheEmployer requested the Board to set aside the resultsof the election conducted herein on May 28, 1970, andto direct that a second election be-held or, in the alter-native, to order a hearing on the objections.Having considered the matter, the Board on October22, 1970, issued an Order Directing Hearing in theabove-entitledmatter to resolve the issues raised byEmployer's Objections 1 and 3, and deferred ruling onEmployer's Objections 2 and 4, pending the outcome ofthe hearing on Objections 1 and 3.Pursuant to the Board's Order, a hearing was held onNovember 17 and 18, 1970, and on December 16, 1970,the Hearing Officer issued and duly served upon theparties his Report and Recommendations on Objec-190 NLRB No. 37tions to Election. The Employer thereafter filed excep-tions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, in-cluding truck drivers employed by the Employerat its Buford, Georgia, operation, but excluding alloffice clerical employees, professional employees,buyers, salesmen, foremen, watchmen, guards andsupervisors as defined in the Act.5.The Board has considered the entire record in thiscase, including the Regional Director's Report on Ob-jections and the Employer's exceptions thereto and itsbrief in support thereof, the record in the hearing, theHearing Officer's report and the Employer's exceptionsthereto and brief in support thereof, and hereby adoptsthe Regional Director's recommendations as to Objec-tions 2 and 4 and the findings, conclusions, and recom-mendations of the Hearing Officer as to Objections 1and 3. We find that Employer's exceptions raise nosubstantial and material issue of fact or law whichwould warrant reversing the Regional Director'sfindings and recommendations as to Objections 2 and4 and we further find that they are without merit anddo not warrant reversing the Hearing Officer's findingsand recommendations as to Objections 1 and 3.t'We do not agree with our dissenting colleague that the preelectionconduct of employee Rufus Shelton created a general atmosphere of fearand coercion so as to render a free election impossible.Shelton was not anagent of the Petitioner and in all but one of Shelton's exchanges with otheremployees, he addressed himself not to the election but to events that mightfollow the election and a union victory.Thus, it appears he was not threaten-ing employees with physical violence if they did not vote for the Petitionerbut that such action might be taken if the Petitioner, having won the elec-tion, called a strike and the employees refused to honor the picket line. Inthe exchanges between Shelton and the few employees in question, thelatter, as evidenced by their remarks to Shelton, indicated quite clearly thatthey did not seriously consider his comments to represent the Union'sposition,and that the incidents merely represented exchanges between in-dividuals of the kind frequently encountered in the milieu of the workplace.In these circumstances,we conclude that Shelton's conduct did not tend todestroy the atmosphere necessary to the employees' exercise of a free choicein the election. See TunicaManufacturing Company, Inc.,182 NLRB No.(Cont.) BONA.ALLEN, INC.217Accordingly, as we have overruled all of the objec-tions and as the Petitioner has secured a majority of thevalid ballots cast, we shall certify the Petitioner as theexclusive bargaining representative of the employees inthe appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, has been designated and selected by the majorityof the employees at the Employer's Buford, Georgia,operation in the unit found appropriate, as their repre-sentative for the purpose of collective bargaining, andthat, pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organizationis the exclusive representative of all such employees forthe purpose of collective bargaining with respect torates of pay, wages, hours of employment, and otherconditions of employment.CHAIRMAN MILLER,dissenting:Iwould set aside the May 6, 1970, election on thebasis of employee Rufus Shelton's preelection activi-ties.A day or so before the election Shelton told twoemployees their heads would be beaten if the Union didnot get in and on another occasion stated that an em-ployee who had opposed the Union previously betternot doso again ashe would be killed and his houseburned down. At other times during the month beforethe election, Shelton threatened employees that theirheads would be "caved in," their houses burned down,their cars turned over, or bricks thrown through theirwindows if they did not support union picketing orstrike action.All together, eight employees were di-rectly involved with Shelton's threats; these employeesdid not, in my view, cast their ballots in an atmospherefree of fear or threats of violence. Consequently, whentheir 8 dubious ballots are added to the 2 the HearingOfficer found of doubtful validity because 2 voters werein the election booth at one time, there were 10 suspectballots or enough to unsettle directly the Union'smajority of 17 without considering what effects Shel-ton's remarks might have had on the voters generally.In this situation, involving as it does election interfer-ence rather than responsibility for unfair labor prac-tices, I would not regard as controlling the answer tothe question of whether Shelton was or was not, techni-cally, Petitioner's agent; his lack of agency does not inmy view lessen the coercive thrust of his pointedlyviolent remarks. Consequently, in order to insure thatthe Board's certification reflects the free, untrammeledchoice of a majority of the employees, I would, as statedabove, set the election aside and direct that another be111;Owens-Corning FiberglasCorporation,179 NLRB No. 39.held.